DETAILED ACTION
The applicant’s amendment filed on August 3, 2022 has been entered.

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on August 03, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.

Referring to claims 1-9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “wherein the first retaining element has a first section that projects outwardly in a direction perpendicular to the first surface and has a second section that projects upwardly away from the first section to a terminal end of the first retaining element located above the second section; and a second retaining element extending from the first surface and positioned adjacent a body bottom peripheral edge, wherein the second retaining element has a first section that projects outwardly in a direction perpendicular to the first surface and has a second section that projects downwardly away from the second retaining element first section to a terminal end of the second retaining element located below the second retaining element second section; wherein the first retaining element first section and the second retaining element terminal end  are positioned apart from one another without being deformed a distance that is less than a distance between opposed top and bottom sections of the external object opening wherein the first retaining element second section extends a length that is different than the second retaining element second section, and wherein the first retaining element second section has a surface extending between the first retaining element first24867-5129-2717 1Application No. 16/694,960Attorney Docket No.: TE-01840/76704.02400 Amdt. dated August 3, 2022Reply to Final Office Action dated May 6, 2022section and the first retaining element terminal end  that is shaped differently than a surface of the second retaining element second section extending between the second retaining element first section and 

Referring to claims 10-17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 10; the limitations “a first retaining element positioned adjacent a top portion of the body and comprising a first section that projects outwardly from the first surface, wherein the first retaining element comprises a second section that extends from the first section in an upward direction to a terminal end; and a second retaining element positioned adjacent a bottom portion of the body and comprising a first section that projects outwardly from the first surface, wherein the second retaining element comprises a second section that extends from the second retaining element first section in a downward direction to a terminal end, wherein the first retaining element second section comprises a upwardly facing surface having an angle of departure as measured from the first retaining element first section of greater than 90 degrees, wherein the first retaining element second section is configured differently than the second retaining element second section, and wherein the first retaining element first section is spaced apart from the second retaining element distal end a distance that is less that a distance between opposed top and bottom sections of the external object opening.” in combination with all other claimed limitation of base claim 10 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 21-23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 21; the limitations “a first retaining element extending outwardly from the first surface adjacent the top portion and having a section that projects upwardly in a gradual manner to a terminal end of the first retaining element; and a second retaining element extending outwardly from the first surface adjacent the bottom portion and having a section that projects downwardly parallel with the first surface to a terminal end of the second retaining element, wherein the first retaining element is configured differently from the second retaining element, wherein in a first connected state the plate first surface is connected with the external opening frontside surface and the plate is in an uppermost position within the external object opening, the first retaining element is in contact with the top section and the first retaining element section and terminal end are adjacent the backside surface, the second retaining element is not in contact with the bottom section and the second retaining element section and terminal end are disposed above the bottom section; and wherein in a second connected state the plate first surface is connected with the external opening frontside surface and the plate is in a bottommost position within the external object opening, the first retaining element is not in contact with the top section and the first retaining element section and distal end is adjacent the backside surface, the second retaining element is in contact with the bottom section and the second retaining element section and terminal end is disposed below the bottom section adjacent the backside surface, and wherein the plate is movable up and down in the external object opening between the first and second states.” in combination with all other claimed limitation of base claim 21 has not been disclosed by prior art of record, taken alone or in combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847